Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 20, 2022 is acknowledged.
Claims 37-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 20, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 24 recites the broad recitation “at least three sides of the hollow profile”, and the claim also recites “preferably the at  least one cutting line is provided in the four sides of the hollow profile” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 31 recites the broad recitation “at least one frangible line”, and the claim also recites “preferably two frangible lines” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 22, and 25-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin (113614).  The reference to Austin discloses the recited elongate profile (A; fig 1) extending in a longitudinal direction (up/down in fig 1) and having a first end and a second end (top and bottom are first and second ends in figs 1-3), wherein between the first end and the second end the profile has at least one cutting line forming a cutting pattern for at least one profile section to be removed from the profile (B; figs 1, 2 show cut out portions from the profile having different shapes; pg 1, left column, last full paragraph); wherein after removal of the at least one profile section from the profile the first end of the profile is bendable towards the second end of the profile and/or vice versa (the bend after removal of the section of sheet metal is shown in fig 3); wherein the profile further comprises at least one separation section (the cut line that creates the cut out forms a separation section of the cut out portion), the at least one separation section is frangible such that in an unbroken state of the separation section the at least one profile section is connected to the profile and in a broken state of the separation section the at least one profile section is disconnected from the profile for removing the at least one profile section from the profile (this would happen naturally to a cut out portion or punched out portion as covered by the specification left column, last full paragraph and partial paragraph following it).
	With respect to claim 22, the profile has two sides and the at least one cutting line is provided in a first side of the profile and/or in a second side of the profile (as seen in fig 2, the sheet is formed into the tubular shape which has a side facing outward and a side facing away as seen in fig 2, and the cutout having a cutting line is on the face directed outward; or the left side and right side of the profile in figs 1 and 2 can be first and second sides).
	With respect to claim 25, at least one cutting line has a first end and a second end; wherein the at least one separation section in the profile is provided between the first and the second end of the at least one cutting line (this would naturally occur when making a cut in sheet metal to create a cut out portion, such cutting line would have ends and the piece is separated from the profile at this line between the first and second ends thereby creating a separation section).  
	With respect to claim 26, at least one profile section is provided by two cutting lines; wherein the separation section is provided between the two cutting patterns provided by the two cutting lines (figs 1,2 show a diamond shaped cutout which would have two cutting lines at least along two of the sides and the separation section formed by the portion removed by the cuts is between the cuts).
With respect to claim 27, two cutting lines provide two corresponding cutting patterns in the profile (there are multiple cutting lines including lines that appear on different cut out sections which would be at least two cutting lines provided on two corresponding cutting patterns).
	With respect to claim 28, two cutting lines provide a first cutting line and a second cutting line (fig 2 shows cutting lines to the left and right of element “a” which extend to opposite sides of the profile; and the upper cut of the top cutout has separate cuts from the cuts of the lower cutout); wherein, after cutting, the first cutting line and the second cutting line are unconnected to each other and the first cutting line and the second cutting line (this would be true of fig 2 upper cutout from lower cutout) provide corresponding cutting patterns (diamond type shape seen in fig 2) in a first side of the profile and in a second opposing or adjacent side of the profile (the left portion of the cutout left of “a” extends on an adjacent side of the profile from the right portion right of the cutout right of “a” on either the same or different sets of cutouts).
	With respect to claim 29, various cutting lines in the profile provide a number of profile sections (figs 1 and 2 show multiple cuts forming multiple profile cut out sections from the multiple cutting lines).
	With respect to claim 30, the separation section comprises at least one perforation (the cut lines on the outsides of all of the separation sections forming the cut out sections would be perforated along the line they are being cut or punched out along).
	With respect to claim 31, the separation section comprises at least one frangible line, preferably two frangible lines (the cut lines on the outsides of the cut out separation sections are cut or punched along the outer lines which would be a frangible line including one or more when multiple cut outs and multiple sides of the diamond would form multiple frangible lines).
	With respect to claim 32, two frangible lines extend substantially parallel to each other, preferably the two frangible lines have substantially the same length (as seen in fig 1, the frangible lines on the outsides of cutout portions for example the upper left cut line and the lower right of the top cutout would be substantially parallel to one another, and since the appear to extend substantially the same distance they are considered to be substantially the same length as well, as can be seen in fig 1).
	With respect to claim 33, the assembly further comprises a fixating element (figs 1,2 element “a” and “c” can be fixating elements) connected or to be connected to the profile (figs 1,2 show them as integral so connected); wherein the fixating element is configured to fixate the curvature of the profile after bending the profile (fig 4 shows how the fixating elements are used to fix the curvature of the profile after bending).
	With respect to claim 34, the fixating element for fixating the desired curved shape of the profile is selected from the group consisting of: 
a curved fixation plate connected to or to be connected on an outer wall of the profile; 
welds provided by a welding process;
 a rope or a cable for connecting a first portion of the profile located close to the first end of the profile with a second portion of the profile located close to the second end of the profile;
a linear support element connecting a first portion of the profile located close to the first end of the profile with a second portion of the profile located close to the second end of the profile (figs 1 and 2 show “a” and “c” support elements to have linear shape in that they are squared off tabs which can be connected to first an second portions of the profile at ends of the cutout portion of the profile section which can be considered first and second ends of the profile that is cut out).
With respect to claim 35, the linear support element is a rod-like structure or a plate provided with connection flanges on its ends to be connected to the first and second portion of the profile (the elements “a” and “c” of figs 1 and 2 are squared off plate shapes which form flanges that connect to one another on their ends of the first and second portions of the profile as set forth above).
With respect to claim 36, at least one end portion of the fixating element is fixated to the profile before bending the profile, whereas a second end portion can be fixated to the profile after bending the profile (element “a” is fixated to element “c” where each lies on a different set of cuts before bending and are fixed together after bending to where “c” can be considered as a second end).

Claim(s) 21, 22, and 25-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Root (1694430).  The reference to Root discloses the recited elongate profile (1; fig 1) extending in a longitudinal direction (left to right in fig 1) and having a first end and a second end (right and left are first and second ends in figs 1-3), wherein between the first end and the second end the profile has at least one cutting line forming a cutting pattern for at least one profile section to be removed from the profile (2b; figs 1, 2 show cut out portions from the profile having shapes; pg 1, lines 64-81); wherein after removal of the at least one profile section from the profile the first end of the profile is bendable towards the second end of the profile and/or vice versa (the bend after removal of the section of sheet  is shown in figs 2-3); wherein the profile further comprises at least one separation section (the cut line that creates the cut out forms a separation section of the cut out portion), the at least one separation section is frangible such that in an unbroken state of the separation section the at least one profile section is connected to the profile and in a broken state of the separation section the at least one profile section is disconnected from the profile for removing the at least one profile section from the profile (this would happen naturally to a cut out portion or punched out portion as covered by the specification pg 1, 29-49, 64-81).
	With respect to claim 22, the profile has two sides and the at least one cutting line is provided in a first side of the profile and/or in a second side of the profile (as seen in fig 2, the sheet is formed into the tubular shape which has a side facing outward and a side facing away as seen in fig 2, and the cutout having a cutting line is on the face directed outward; or the left side and right side of the profile in figs 1 and 2 can be first and second sides).
	With respect to claim 25, at least one cutting line has a first end and a second end; wherein the at least one separation section in the profile is provided between the first and the second end of the at least one cutting line (this would naturally occur when making a cut in sheet to create a cut out portion, such cutting line would have ends and the piece is separated from the profile at this line between the first and second ends thereby creating a separation section).  
	With respect to claim 26, at least one profile section is provided by two cutting lines; wherein the separation section is provided between the two cutting patterns provided by the two cutting lines (figs 1,2 show a wedge shaped cutout which would have two cutting lines at least along two of the sides and the separation section formed by the portion removed by the cuts is between the cuts).
With respect to claim 27, two cutting lines provide two corresponding cutting patterns in the profile (there are multiple cutting lines including lines that appear on different cut out sections which would be at least two cutting lines provided on two corresponding cutting patterns).
With respect to claim 28, two cutting lines provide a first cutting line and a second cutting line (fig 5 shows cutting lines to the upper and lower sides opposite of section 9 which extend to opposite sides of the profile; and the upper cut of the top cutout has separate cuts from the cuts of the lower cutout); wherein, after cutting, the first cutting line and the second cutting line are unconnected to each other and the first cutting line and the second cutting line (this would be true of fig 5 upper cutout from lower cutout since they are not directly connected) provide corresponding cutting patterns (wedge type shape seen in fig 5) in a first side of the profile and in a second opposing or adjacent side of the profile (upper and lower sides of the profile opposite of 9 on either the same or different sets of cutouts).
	With respect to claim 29, various cutting lines in the profile provide a number of profile sections (figs 1 and 2 show multiple cuts forming multiple profile cut out sections from the multiple cutting lines).
	With respect to claim 30, the separation section comprises at least one perforation (the cut lines on the outsides of all of the separation sections forming the cut out sections would be perforated along the line they are being cut or punched out along).
	With respect to claim 31, the separation section comprises at least one frangible line, preferably two frangible lines (the cut lines on the outsides of the cut out separation sections are cut or punched along the outer lines which would be a frangible line including one or more when multiple cut outs and multiple sides of the wedges would form multiple frangible lines).
	With respect to claim 32, two frangible lines extend substantially parallel to each other, preferably the two frangible lines have substantially the same length (as seen in fig 1, the frangible lines on the outsides of cutout portions for example the two frangible lines 2b that are marked in the figure would be substantially parallel to one another and since the appear to extend substantially the same distance they are considered to be substantially the same length as well, as can be seen in fig 1).
	With respect to claim 33, the assembly further comprises a fixating element (figs 3,7 element 6 and 7 can be fixating elements) connected or to be connected to the profile (figs 3, 7 show them as connected); wherein the fixating element is configured to fixate the curvature of the profile after bending the profile (figs 3 and 7 shows how the fixating elements are used to fix the curvature of the profile after bending).
	With respect to claim 34, the fixating element for fixating the desired curved shape of the profile is selected from the group consisting of: 
a curved fixation plate connected to or to be connected on an outer wall of the profile; 
welds provided by a welding process;
 a rope or a cable for connecting a first portion of the profile located close to the first end of the profile with a second portion of the profile located close to the second end of the profile;
a linear support element connecting a first portion of the profile located close to the first end of the profile with a second portion of the profile located close to the second end of the profile (figs 3 and 7 show support elements 6 to have linear shape in that they are flat which can be connected to first end second portions of the profile at ends of the cutout portion of the profile section which can be considered first and second ends of the profile that can be seen in figs 3 and 7 where they connect near the ends by pegs 7).
With respect to claim 35, the linear support element is a rod-like structure or a plate provided with connection flanges on its ends to be connected to the first and second portion of the profile (the elements 7 of figs 3 and 7 are pegs which are rod like structures at least and element 6 is plate like  which can be considered as flanges left and right of peg 7 in fig 4 for example).
With respect to claim 36, at least one end portion of the fixating element is fixated to the profile before bending the profile, whereas a second end portion can be fixated to the profile after bending the profile (the embodiment of fig 7 would at least need to be connected as the element was formed into a bent tube structure from one end to the other; pg 2, lines 1-60).

Claim(s) 21, 22, 25-34, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tubach (2012/0138185).  If additional explanation is needed see the PCT.  The reference to Tubach discloses the recited elongate profile (1; fig 1) extending in a longitudinal direction (left to right in fig 1) and having a first end and a second end (right and left are first and second ends in figs 1, 4), wherein between the first end and the second end the profile has at least one cutting line forming a cutting pattern for at least one profile section to be removed from the profile (10; fig 1, shows cut out portions from the profile having shapes); wherein after removal of the at least one profile section from the profile the first end of the profile is bendable towards the second end of the profile and/or vice versa (the bend after removal of the section of sheet  is shown in figs 6-8); wherein the profile further comprises at least one separation section (the cut line that creates the cut out forms a separation section of the cut out portion; 11 [0015]), the at least one separation section is frangible such that in an unbroken state of the separation section the at least one profile section is connected to the profile and in a broken state of the separation section the at least one profile section is disconnected from the profile for removing the at least one profile section from the profile (this would happen naturally to a cut out portion or punched out portion; see figs 1 and 2 as well).
	With respect to claim 22, the profile has two sides and the at least one cutting line is provided in a first side of the profile and/or in a second side of the profile (as seen in fig 5, the sheet is formed into the tubular shape which has a side facing outward and a side facing away as seen in fig 5, and the cutout having a cutting line is on the face directed partially outward; and the cuts to the right go up and down).
	With respect to claim 25, at least one cutting line has a first end and a second end; wherein the at least one separation section in the profile is provided between the first and the second end of the at least one cutting line (this would naturally occur when making a cut in sheet to create a cut out portion, such cutting line would have ends and the piece is separated from the profile at this line between the first and second ends thereby creating a separation section).  
	With respect to claim 26, at least one profile section is provided by two cutting lines; wherein the separation section is provided between the two cutting patterns provided by the two cutting lines (figs 1,2 show a wedge shaped cutout which would have two cutting lines at least along two of the sides and the separation section formed by the portion removed by the cuts is between the cuts).
With respect to claim 27, two cutting lines provide two corresponding cutting patterns in the profile (there are multiple cutting lines including lines that appear on different cut out sections which would be at least two cutting lines provided on two corresponding cutting patterns).
With respect to claim 28, two cutting lines provide a first cutting line and a second cutting line (fig 5 shows cutting lines to the upper and back sides which extend to opposite sides of the profile; and the upper cut of the top right cutout has separate cuts from the cuts of the back left cutout; also the cuts provided to create figs 7 and 8 would also be located in different sides); wherein, after cutting, the first cutting line and the second cutting line are unconnected to each other and the first cutting line and the second cutting line (this would be true of fig 5 upper right cutout from back left cutout since they are not directly connected) provide corresponding cutting patterns (wedge type shape seen in fig 5) in a first side of the profile and in a second opposing or adjacent side of the profile (upper and lower sides of the profile opposite of 9 on either the same or different sets of cutouts).
	With respect to claim 29, various cutting lines in the profile provide a number of profile sections (figs 1 and 4 show multiple cuts forming multiple profile cut out sections from the multiple cutting lines).
	With respect to claim 30, the separation section comprises at least one perforation (the cut lines on the outsides of all of the separation sections forming the cut out sections would be perforated along the line they are being cut or punched out along).
	With respect to claim 31, the separation section comprises at least one frangible line, preferably two frangible lines (the cut lines on the outsides of the cut out separation sections are cut or punched along the outer lines which would be a frangible line including one or more when multiple cut outs and multiple sides of the wedges would form multiple frangible lines).
	With respect to claim 32, two frangible lines extend substantially parallel to each other, preferably the two frangible lines have substantially the same length (as seen in fig 1 or 4, the frangible lines on the outsides of cutout portions for example the two frangible lines 11,26 that are marked in the figure would be substantially parallel for instance in fig 5 where the cuts on the left of each wedge are parallel to one another and since the appear to extend substantially the same distance they are considered to be substantially the same length as well, as can be seen in fig 4 or 5).
	With respect to claim 33, the assembly further comprises a fixating element (welds are discussed as the fixating elements; [0033]) connected or to be connected to the profile; wherein the fixating element is configured to fixate the curvature of the profile after bending the profile (figs 6-8 shows how the fixating elements are used to fix the curvature of the profile after bending to form the bent shapes).
	With respect to claim 34, the fixating element for fixating the desired curved shape of the profile is selected from the group consisting of: 
a curved fixation plate connected to or to be connected on an outer wall of the profile; 
welds provided by a welding process;
 a rope or a cable for connecting a first portion of the profile located close to the first end of the profile with a second portion of the profile located close to the second end of the profile;
a linear support element connecting a first portion of the profile located close to the first end of the profile with a second portion of the profile located close to the second end of the profile ([0033] discusses the use of welds to fix the profile).
With respect to claim 36, at least one end portion of the fixating element is fixated to the profile before bending the profile, whereas a second end portion can be fixated to the profile after bending the profile ([0033 discusses welds, [0034-0036] also discusses the bent figures).

Claim(s) 21-27, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frederick (2012/0138185).  The reference to Frederick discloses the recited elongate profile (fig 9) extending in a longitudinal direction (left to right in fig 9) and having a first end and a second end (right and left are first and second ends in fig 9 one end at 70), wherein between the first end and the second end the profile has at least one cutting line forming a cutting pattern for at least one profile section to be removed from the profile (near 75 of fig 9, shows cut out portion from the profile having a shape); wherein after removal of the at least one profile section from the profile the first end of the profile is bendable towards the second end of the profile and/or vice versa (the bend after removal of the section of sheet  is shown in fig 10); wherein the profile further comprises at least one separation section (the cut line that creates the cut out forms a separation section of the cut out portion; missing section of fig 9), the at least one separation section is frangible such that in an unbroken state of the separation section the at least one profile section is connected to the profile and in a broken state of the separation section the at least one profile section is disconnected from the profile for removing the at least one profile section from the profile (this would happen naturally to a cut out portion or punched out portion; see fig 9 as well).
	With respect to claim 22, the profile has two sides and the at least one cutting line is provided in a first side of the profile and/or in a second side of the profile (as seen in fig 9, the sheet is formed into the tubular shape which has a side facing outward and a side facing away as seen in fig 9, and the cutout having a cutting line is on the face directed partially inward).
	With respect to claim 23, the profile has three sides and the at least one cutting line is provided in at least two of the sides of the profile (fig 9 shows at least three sides and cuts in at least two of the sides).
	With respect to claim 24, the profile has four sides and a hollow interior; wherein the at least one cutting line is provided in at least three sides of the hollow profile, preferably the at least one cutting line is provided in the four sides of the hollow profile (the profile is seen in fig 9 to have four sides with cuts in at least three of them, since the claim is indefinite where it is unclear whether a cut in all four sides is required or not since there are two limitations in the same claim, the first will be considered covered by the reference).  
	With respect to claim 25, at least one cutting line has a first end and a second end; wherein the at least one separation section in the profile is provided between the first and the second end of the at least one cutting line (this would naturally occur when making a cut in sheet to create a cut out portion, such cutting line would have ends and the piece is separated from the profile at this line between the first and second ends thereby creating a separation section).  
	With respect to claim 26, at least one profile section is provided by two cutting lines; wherein the separation section is provided between the two cutting patterns provided by the two cutting lines (fig 9 shows a wedge shaped cutout which would have two cutting lines at least along two of the sides and the separation section formed by the portion removed by the cuts is between the cuts).
With respect to claim 27, two cutting lines provide two corresponding cutting patterns in the profile (there are multiple cutting lines including lines that appear on different cut out sections which would be at least two cutting lines provided on two corresponding cutting patterns in that the cuts are angled in opposite directions).
		With respect to claim 30, the separation section comprises at least one perforation (the cut lines on the outsides of all of the separation sections forming the cut out sections would be perforated along the line they are being cut or punched out along).
	With respect to claim 31, the separation section comprises at least one frangible line, preferably two frangible lines (the cut lines on the outsides of the cut out separation sections are cut or punched along the outer lines which would be a frangible line including one or more when multiple cut outs and multiple sides of the wedges would form multiple frangible lines).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin in view of Frederick.  With respect to claim 23, the profile has three sides and the at least one cutting line is provided in at least two of the sides of the profile (the reference to Austin fails to teach at least three and up to four sides for the profile).  The reference to Frederick teaches as set forth above at least three sides to the profile.  It would have been obvious to one skilled in the art to modify Austin by forming the profile in other shapes including a shape that had at least three sides as suggested by Frederick which teaches it is known in tubular profile shapes with cut out wedges to create bends, that the profile of the tubular shape can be made into a square shape which would have at least three sides and would allow for the apparatus to have greater utility by allowing it to be used with other shaped tubular systems or for other intended uses thereby making it more versatile and more desired in the market.  
	With respect to claim 24, the profile has four sides and a hollow interior; wherein the at least one cutting line is provided in at least three sides of the hollow profile, preferably the at least one cutting line is provided in the four sides of the hollow profile (Austin fails to show this, since the claim is indefinite where it is unclear whether a cut in all four sides is required or not since there are two limitations in the same claim, the first will be considered covered by the reference).  The reference to Frederick teaches as set forth above at least three sides to the profile.  It would have been obvious to one skilled in the art to modify Austin by forming the profile in other shapes including a shape that had at least three sides as suggested by Frederick which teaches it is known in tubular profile shapes with cut out wedges to create bends, that the profile of the tubular shape can be made into a square shape which would have at least three sides and would allow for the apparatus to have greater utility by allowing it to be used with other shaped tubular systems or for other intended uses thereby making it more versatile and more desired in the market.  

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Root in view of Frederick.  With respect to claim 23, the profile has three sides and the at least one cutting line is provided in at least two of the sides of the profile (the reference to Austin fails to teach at least three and up to four sides for the profile).  The reference to Frederick teaches as set forth above at least three sides to the profile.  It would have been obvious to one skilled in the art to modify Root by forming the profile in other shapes including a shape that had at least three sides as suggested by Frederick which teaches it is known in tubular profile shapes with cut out wedges to create bends, that the profile of the tubular shape can be made into a square shape which would have at least three sides and would allow for the apparatus to have greater utility by allowing it to be used with other shaped tubular systems or for other intended uses thereby making it more versatile and more desired in the market.  
	With respect to claim 24, the profile has four sides and a hollow interior; wherein the at least one cutting line is provided in at least three sides of the hollow profile, preferably the at least one cutting line is provided in the four sides of the hollow profile (Root fails to show this, since the claim is indefinite where it is unclear whether a cut in all four sides is required or not since there are two limitations in the same claim, the first will be considered covered by the reference).  The reference to Frederick teaches as set forth above at least three sides to the profile.  It would have been obvious to one skilled in the art to modify Root by forming the profile in other shapes including a shape that had at least three sides as suggested by Frederick which teaches it is known in tubular profile shapes with cut out wedges to create bends, that the profile of the tubular shape can be made into a square shape which would have at least three sides and would allow for the apparatus to have greater utility by allowing it to be used with other shaped tubular systems or for other intended uses thereby making it more versatile and more desired in the market.  

Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tubach in view of Frederick.  With respect to claim 23, the profile has three sides and the at least one cutting line is provided in at least two of the sides of the profile (the reference to Tubach fails to teach at least three and up to four sides for the profile).  The reference to Frederick teaches as set forth above at least three sides to the profile.  It would have been obvious to one skilled in the art to modify Tubach by forming the profile in other shapes including a shape that had at least three sides as suggested by Frederick which teaches it is known in tubular profile shapes with cut out wedges to create bends, that the profile of the tubular shape can be made into a square shape which would have at least three sides and would allow for the apparatus to have greater utility by allowing it to be used with other shaped tubular systems or for other intended uses thereby making it more versatile and more desired in the market.  
	With respect to claim 24, the profile has four sides and a hollow interior; wherein the at least one cutting line is provided in at least three sides of the hollow profile, preferably the at least one cutting line is provided in the four sides of the hollow profile (Tubach fails to show this, since the claim is indefinite where it is unclear whether a cut in all four sides is required or not since there are two limitations in the same claim, the first will be considered covered by the reference).  The reference to Frederick teaches as set forth above at least three sides to the profile.  It would have been obvious to one skilled in the art to modify Tubach by forming the profile in other shapes including a shape that had at least three sides as suggested by Frederick which teaches it is known in tubular profile shapes with cut out wedges to create bends, that the profile of the tubular shape can be made into a square shape which would have at least three sides and would allow for the apparatus to have greater utility by allowing it to be used with other shaped tubular systems or for other intended uses thereby making it more versatile and more desired in the market.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Ikeda, Erickson, Siegmund, Broussard, Abenaim, DeLaRama, and Balazs disclosing state of the art profiles with cut out sections and bending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH